                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRINA C. BROOKS,

                    Plaintiff,
                                                   Case No. 16-cv-1514-pp
      v.

ANDREW M. SAUL,

                    Defendant.


ORDER APPROVING STIPULATION AND GRANTING MOTION FOR AWARD
    UNDER THE EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 30)


      On May 20, 2020, the parties filed a stipulated motion, asking the court

to enter an order awarding attorneys’ fees under the Equal Access to Justice

Act. Dkt. No. 30.

      The court APPROVES the stipulation and GRANTS the motion for award

under the EAJA. Dkt. No. 30. The court ORDERS that the defendant shall pay

to the plaintiff an award of attorneys’ fees in the amount of $9,500, in full

satisfaction and settlement of any and all claims the plaintiff may have in this

case under the EAJA. The court awards these fees and costs to the plaintiff,

not the plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010),

the United States may offset the award to satisfy pre-existing debts that the

litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1

           Case 2:16-cv-01514-PP Filed 05/21/20 Page 1 of 2 Document 31
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 21st day of May, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2

        Case 2:16-cv-01514-PP Filed 05/21/20 Page 2 of 2 Document 31
